DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 02/16/2022. The submission is incompliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of Claims
Claims 1-8 are pending in this Office Action.
Drawings



The drawings are objected to because Figure 3 and Figure 4 are identical with each other.
The paragraphs [0011], [0028] and [0012], [0033] respectively are referencing to Figure 3 and 4, Therefore, the correction to drawings should be made according to specification.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary 
Claim Objections




Claims are objected to because of the following informalities:  
Claim 1, recites “… the DFOS system is wavelength tunable such that a specific wavelength is used for specific interrogator pulses ….”. Should be corrected to say: “… the DFOS system is configured to generate tunable wavelength configured optical pulses ….”.
Claim 1, recites “… receives backscattered signals from the optical fiber; and;”
Should be corrected: “… receives backscattered signals from the optical fiber; and[[;]]”
Claim 2, recite "an optical filter interposed between the interrogator and a particular one of the one or more ONUs, said filter configured to allow only a specific pre-determined wavelength of interrogator pulses to reach the particular one ONU.…”. Should be corrected to say: "an optical filter is interposed between the interrogator and a particular one of the one or more ONUs, said optical filter configured to allow only a specific pre-determined wavelength of interrogator pulses to reach the particular one of the one or more 
Claim 3, recite "… a tunable laser that generates the interrogator pulses … “. Should be corrected to: ".. a tunable laser that generates the interrogator optical pulses ...“.
Claim 4, recite "… the tunable laser are associated with particular one(s) of the one or more ONUs.“. Should be corrected to say: … the tunable laser are associated with the particular one[[(s)]] of the one or more ONUs.“.
Claim 5, recite "… detection and subsequent association with a particular one of the one or more ONUs.“. Should be corrected to say: ”… detection and subsequent association with the particular one[[(s)]] of the one or more ONUs.“.
Appropriate correction is required throughout and/or alike.
Claim Interpretation



The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.




The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claims limitation(s) is/are: 
“an optical interrogator unit”, and “optical network units (ONU)”, as recited in claim 1.
Because this/these claim limitation(s) is/are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the claim(s) has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding an optical interrogator unit” (See Fig. 2-4, elements that may define optical interrogator unit are comprises of “Pulse Generator”, AOM, Tunable Laser, transmitting pulses onto optical fiber and PD, Tunable filter, see original specification paragraph [0025]). “optical network units (ONU)” (See Fig. 2-4, elements ONUs is term of art, see original specification paragraph [0027]).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112







The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.






Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 


Claim 1 thus claims 2-8 by way of dependence recites the limitation "… generates optical pulses, introduces them into the optical fiber, …” line 4-5, page 8, (Emphasis Added).  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 thus claims 2-8 by way of dependence recites the limitation "… simultaneously with the DFOS interrogator pulses and backscattered signals;” line 9, page 8, (Emphasis Added). There is insufficient antecedent basis for this limitation in the claim.
Claim 2 thus claims 3-7 by way of dependence recites the limitation "an optical filter interposed between the interrogator and a particular one of the one or more ONUs, …” (Emphasis Added). There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Todd Christian Haber et al., (US 2019/0280767 A1) hereinafter “Haber”.
Regarding claim 1, Haber disclose a distributed fiber optic sensing (DFOS) system arrangement exhibiting physical layer security, the system comprising (Haber: Figs. 1, 3, 17, 20-31, fiber optics sensor FOS interrogator in distributed optical network see e.g., Fig. 3, 17-18, see ¶¶ [0005], [0059], [0051]- [0060], [0104]): 
a length of optical sensing fiber (Haber: relevant Figs. 17-18, 20, 25-28, in particular Fig. 17-18, each distributed fiber having length which includes sensor e.g., FBG, fiber bragg grating, see ¶¶ [0075], [0104], [0125]); 
an optical interrogator unit that generates optical pulses, introduces them into the optical fiber, and receives backscattered signals from the optical fiber (Haber: relevant Figs. 17-18, 20, 25-28, in particular Fig. 17-18, OTDR or interrogator unit couple onto lead fiber alongside the GPON signals by means of WDM coupler, the pulses of the laser light from swept source are reflected (backscatter) by the fiber optic sensors (FOS)/FBG which is connected to distribution network interrogator, see ex. claims 1-10, and/or relevant paragraphs ¶¶ [0075], [0092], [0097], [0104],[0122], [0125]); and; 
an analyzer that determines sensory information from the backscattered signals (Haber: relevant Figs. 13, 15, 18, 20, 25-28, the use of short pulses of swept laser light provides OTDR to analyze the resulting traces to determine more information (from the backscattered signals) on the overall health of the optical link, ¶¶ [0059], [0075], [0077], [0092], [0122], [0125]);
(Haber: Figs. 17-18, 20, 25-28, in particular Fig. 17-18, distribution optical fiber connecting to ONU-FBG, OTDR or interrogator unit couple onto lead fiber alongside the GPON signals by means of WDM coupler, the pulses of the laser light from swept source are reflected (backscatter) by the fiber optic sensors (FOS)/FBG which is connected to distribution network interrogator, see ex. claims 1-10, and/or relevant paragraphs ¶¶ [0075], [0092], [0097], [0104],[0122], [0125]); and 
the DFOS system is wavelength tunable such that a specific wavelength is used for specific interrogator pulses that are associated with specific backscattered signals and a specific one of the one or more ONUs (Haber: Figs. 17-18, 20, 25-28, in particular Fig. 17-18, distribution optical fiber connecting to ONU-FBG, OTDR or interrogator unit generate tunable wavelength with wavelength specific FBGs at each ONUs, each ONU must represented by unique wavelength , tunable laser is integrated into system, swept wavelength laser interrogator can replicate the unique FBG path detection functionality at C+L band ¶¶ [0075], [0113], [0077], [0092], [0097], [0104],[0107], [0125]). 
Claim Rejections - 35 USC § 103















In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Todd Christian Haber et al., (US 2019/0280767 A1) hereinafter “Haber” in view of Xiaoping Zhou et al., (EP Zhou”.    
Regarding claim 2, Haber disclose the DFOS system of claim 1 further comprising: but, does not expressly disclose an optical filter interposed between the interrogator and a particular one of the one or more ONUs, said filter configured to allow only a specific pre-determined wavelength of interrogator pulses to reach the particular one ONU.
However, Zhou from same field of endeavor disclose an optical filter interposed between the interrogator and a particular one of the one or more ONUs, said filter configured to allow only a specific pre-determined wavelength of interrogator pulses to reach the particular one ONU (Zhou: Fig. 3-4, multiple wavelength transmitted from OLT to ONU see Fig. 4, optical tunable filter allows one wavelength to be received by and other wavelengths are reflected or scattered and returned to the OLT where OTDR or interrogator receives the reflected signals, see Col. 4 || 54-58, Col. 5 || 1-15, Col. 6 || 12-25 ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Haber to an optical filter interposed between the interrogator and a particular one of the one or more ONUs as taught by Zhou because adding optical filter in front of ONU’s receiver  allows to accept a unique wavelength that is dedicated to that ONU while reflecting the remaining wavelengths to upstream which can be directed or scattered back toward OLT or OTDR/interrogator for analysis. When interrogator/ODTR is integrated with multichannel WDM-PON gives an advantage to monitor and analyze the backscattered optical signal in order to detect and resolve problem due to fiber fault.  See Zhou Col. 2 || 31-40, MPEP 2143.I (A-D).
3, the combination of Haber discloses the DFOS system of claim 2 further comprising: a tunable laser that generates the interrogator pulses exhibiting desired wavelengths (Haber: Figs. 7, 17-18, tunable laser is integrated into system, generates short pulses of swept laser light, and tunable laser tune to wavelength of specific FBGs at each ONUs, ¶¶ [0075], [0092], [0097], [0104], [0107], [0125]).

Regarding claim 4, the combination of Haber discloses the DFOS system of claim 3 wherein the desired wavelengths generated by the tunable laser are associated with particular one(s) of the one or more ONUs (Haber: Figs. 7, 17-18, tunable wavelength OTDR integrated with tunable laser and wavelength specific FBGs at each ONU and each represented by unique wavelength, ¶¶ [0075], [0113], [0097], [0126]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Todd Christian Haber et al., (US 2019/0280767 A1) hereinafter “Haber” in view of Xiaoping Zhou et al., (EP 3119015 B1) hereinafter “Zhou” and further in view of Xuan-You Guo (CN 100558013 C) hereinafter “Guo”.    
Regarding claim 5, the combination of Haber discloses the DFOS system of claim 4 but does not further disclose comprising a tunable filter configured to filter the backscattered signals prior to detection and subsequent association with a particular one of the one or more ONUs. 
However, Guo from same field of endeavor disclose a tunable filter configured to filter the backscattered signals prior to detection and subsequent association with a  (Guo: Fig. 3, OLT 33, adjustable or tunable OTDR 36, tunable optical filter 38 receives each reflected wavelength signals 35 from plurality of ONT 34, each light filter 35 capable of filtering different wavelength and the received reflected light signal 32, adjustable OTDR judge the state of each branch path and the TOF 38 can adjust the output signal wavelength and OTDR 39 detect the wavelength according to light filter 35, see description of Fig. 3, on page 8 of original document or English translation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Haber to include a tunable filter configured to filter the backscattered signals prior to detection and subsequent association with a particular one of the one or more ONUs as taught by Guo because adding optical filter in front of ONU’s receiver allows to accept a unique wavelength that is dedicated to that ONU while reflecting the remaining wavelengths to upstream which can be directed or scattered back toward OLT or OTDR/interrogator for analysis. When interrogator/ODTR is integrated with multichannel WDM-PON gives an advantage to monitor and analyze the backscattered optical signal in order to detect and resolve problem due to fiber fault.  MPEP 2143.I (A-D).

16.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Todd Christian Haber et al., (US 2019/0280767 A1) hereinafter “Haber” in view of Junwen Zhang et al., (US 2020/0119813 A1) hereinafter “Zhang”.  
Regarding claim 8, Haber disclose the DFOS system of claim 2 further comprising 
However, Zhang disclose a coherent detector (Zhang: Figs.14-16, downlink coherent detection unit/receiver 1518, salve laser 1508, ¶¶ [0161]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Haber with a coherent detector as taught by Zhang in order to increase both receiver sensitivity and overall capacity for WDM-PON optical access networks in both brown and green field deployments. See Zhang paragraph [0006], MPEP 2143.I (A-D).
Allowable Subject Matter




















Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion


















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABBAS H ALAGHEBAND/Primary Examiner, Art Unit 2636